 



Exhibit 10.1
SEVERANCE AGREEMENT
          THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of             ,
is made and entered by and between GenCorp Inc., an Ohio corporation (the
“Company”), and              (the “Executive”).
RECITALS:
          A. The Executive is a senior executive or a key employee of the
Company or one or more of its Subsidiaries and has made and is expected to
continue to make major contributions to the short - and long — term
profitability, growth and financial strength of the Company;
          B. The Company recognizes that, as is the case for most publicly held
companies, the possibility of a change in control exists;
          C. The Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives and key employees, including the
Executive, applicable in the circumstances herein specified;
          D. The Company wishes to ensure that its senior executives and key
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a Change in Control; and
          E. The Company desires to provide additional inducement for the
Executive to continue to remain in the ongoing employ of the Company.
          NOW, THEREFORE, the Company and the Executive agree as follows:
          1. Certain Defined Terms. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
          (a) “Base Pay” means the Executive’s annual base salary at a rate not
less than the Executive’s annual fixed or base compensation as in effect for the
Executive immediately prior to the occurrence of a Change in Control or such
higher rate as may be determined from time to time by the Board or a committee
thereof.
          (b) “Board” means the Board of Directors of the Company.
          (c) “Cause” means that, prior to any termination pursuant to Sections
2(b) or 2(c), the Executive shall have committed:

 



--------------------------------------------------------------------------------



 



     (i) criminal violation involving fraud, embezzlement or theft in connection
with his duties or in the course of his employment with the Company or any
Subsidiary;
     (ii) intentional wrongful damage to property of the Company or any
Subsidiary;
     (iii) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or
     (iv) intentional wrongful engagement in any Competitive Activity;
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with his counsel
(if the Executive chooses to have counsel present at such meeting), to be heard
before the Board, finding that, in the good faith opinion of the Board, the
Executive had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.
          (d) “Change in Control” means the occurrence during the Term of any of
the following events, subject to the provisions of Section 1(d)(v) hereof:
     (i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the surviving, resulting or acquiring corporation or entity
are beneficially owned (as that term is defined in Rule 13-d3 under the Exchange
Act) (such ownership, “Beneficial Ownership”), by the shareholders of the
Company immediately prior to the completion of the transaction; or
     (ii) Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the

-2-



--------------------------------------------------------------------------------



 



Beneficial Owner of securities representing 20% or more of the combined voting
power of the then-outstanding voting securities of the Company; or
     (iii) The individuals who, as of the Effective Date constituted the Board
(the “Incumbent Directors”) cease for any reason, including without limitation
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute a majority thereof, provided that (1) any individual becoming a
director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds of the other Incumbent Directors and
(2) any individual whose initial assumption of office is in connection with or
as a result of an actual or threatened election contest relating to the election
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a “person” (as that term is used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation shall not be considered an Incumbent Director; or
     (iv) The Board determines that (A) any particular actual or proposed
merger, consolidation, reorganization, sale or transfer of assets, accumulation
of shares or tender offer for shares of the Company or other transaction or
event or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within Section 1(d)(i), (ii) or (iii) and
(B) it is in the best interests of the Company and its shareholders, and will
serve the intended purposes of this Agreement, if this Agreement shall thereupon
become immediately operative.
     (v) Notwithstanding the foregoing provisions of this Section 1(d):
     (A) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in Section 1(d)(iv) shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
upon a majority vote, including a majority vote of all then-continuing Incumbent
Directors (such vote, a “Majority Vote”) by notice to the Executive, nullify the
effect thereof and reinstate this Agreement as previously in effect, but without
prejudice to any action that may have been taken prior to such nullification.
     (B) Unless otherwise determined in a specific case by the Board, a “Change
in Control” shall not be deemed to have occurred for purposes of Section
(1)(d)(ii) solely because (X) the Company, (Y) a Subsidiary, or (Z) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company or any Subsidiary either files or becomes obligated to file
a report or

-3-



--------------------------------------------------------------------------------



 



a proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act disclosing Beneficial Ownership by it of shares of the
then-outstanding voting securities of the Company, whether in excess of 20% or
otherwise, or because the Company reports that a change in control of the
Company has occurred or will occur in the future by reason of such beneficial
ownership.
For the avoidance of doubt, the fact that a particular event may not constitute
a “Change in Control” under any subparagraph of this Section 1(d) will not
affect whether a Change in Control shall be determined to have occurred under
any other subparagraph.
          (e) “Committee” means the Organization & Compensation Committee of the
Board.
          (f) “Constructive Termination” means the Executive’s termination of
employment if he has determined in good faith that an event provided in Section
2(b) has occurred prior thereto.
          (g) “Competitive Activity” means the Executive’s participation,
without the written consent of an officer of the Company, in the management of
any business enterprise if such enterprise engages in substantial and direct
competition (a “Competitor”) with the Company’s Aerojet business, or any other
business owned and operated by the Company and designated a “Competitor” for
purposes of this Section 1(g) by a Majority Vote; and in any such case such
enterprise’s sales of any product or service competitive with any product or
service of the Company’s Aerojet business (or any such other businesses so
designated) amounted to 25% of such enterprise’s net sales for its most recently
completely fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” will not include (i) the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant thereto
or (ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.
          (h) “Effective Date” means January 1, 2006.
          (i) “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent

-4-



--------------------------------------------------------------------------------



 



successor policies, plans, programs or arrangements that may be adopted
hereafter by the Company or a Subsidiary.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (k) “Incentive Pay” means an annual amount equal to not less than the
average of the annual bonus made or to be made in regard to services rendered in
any fiscal year during the three fiscal years immediately preceding, or, if
greater, 75% of the maximum bonus opportunity for, the fiscal year in which the
Change in Control occurs pursuant to the Executive Incentive Compensation
Program or similar annual bonus plan, program or arrangement (whether or not
funded) of the Company, or any successor thereto.
          (l) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earliest
of (i) the third anniversary of the occurrence of the Change in Control, and
(ii) the Executive’s death.
          (m) “Subsidiary” means a corporation, company or other entity (i) more
than 50% of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50%
of whose ownership interest representing the right generally to make decisions
for such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Company except that for purposes of determining whether any
person may be a Participant for purposes of any grant of incentive stock
options, “Subsidiary” means any corporation in which at the time the Company
owns or controls, directly or indirectly, more than 50% of the total combined
voting power represented by all classes of stock issued by such corporation.
          (n) “Term” means the period commencing as of the date hereof and
expiring on the close of business on [add date that is end of full 3rd calendar
year from date of Agreement]; provided, however, that (A) commencing on January
1st of each calendar year subsequent to January 1, 2007, and each January 1st
thereafter, the term of this Agreement will automatically be extended for an
additional year unless, not later than September 30th of the immediately
preceding year, the Company or the Executive shall have given notice that it or
the Executive, as the case may be, does not wish to have the Term extended,
(B) if a Change in Control occurs during the Term, the Term will expire on the
last day of the Severance Period, and (C) subject to the last sentence of
Section 8, if, prior to a Change in Control, the Executive ceases for any reason
to be an employee of the Company or any Subsidiary, thereupon without further
action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect.
          (o) “Termination Date” means the date on which the Executive’s
employment is terminated (the effective date of which shall be the date of
termination,

-5-



--------------------------------------------------------------------------------



 



or such other date that may be specified by the Executive if the termination is
pursuant to Section 2(b).
          2. Termination Following a Change in Control. (a) If the Executive’s
employment is terminated by the Company or any Subsidiary during the Severance
Period or upon Constructive Termination, the Executive shall be entitled to the
benefits provided by Section 3 unless such termination is the result of the
occurrence of one or more of the following events:
     (i) The Executive’s death;
     (ii) If the Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
     (iii) Cause.
          (b) If the Executive terminates his employment with the Company and
its Subsidiaries during the Severance Period, the Executive shall be entitled to
the benefits provided by Section 3 if such termination follows the occurrence of
one or more of the following events (regardless of whether any other reason,
other than Cause as hereinabove provided, for such termination exists or has
occurred, including without limitation other employment):
     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office or the position, or a substantially equivalent office or position, of
or with the Company and/or a Subsidiary, as the case may be, which the Executive
held immediately prior to a Change in Control, or the failure to reelect or the
removal of the Executive as a Director of the Company (or any successor thereto)
if the Executive shall have been a Director of the Company immediately prior to
the Change in Control;
     (ii) (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Subsidiary which the Executive held
immediately prior to the Change in Control, (B) a reduction in the Executive’s
Base Pay, (C) a reduction in the Executive’s opportunities for Incentive Pay
(including but not limited to a reduction in target bonus percentage or target
award opportunity (whether measured by dollar amount or management objectives))
provided by the Company, or (D) the termination or denial of the Executive’s
rights to Employee Benefits or a reduction in the scope or aggregate value
thereof, any of which is not remedied by the Company within ten calendar days
after receipt by the Company of written notice from the Executive of such
change, reduction or termination, as the case may be;

-6-



--------------------------------------------------------------------------------



 



     (iii) A determination by the Executive (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith and in all events will be presumed to have been made in good faith unless
otherwise shown by the Company by clear and convincing evidence) that a change
in circumstances has occurred following a Change in Control, including, without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to the Change in Control, which
has rendered the Executive substantially unable to carry out, has substantially
hindered Executive’s performance of, or has caused Executive to suffer a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within ten calendar days after written notice to the Company from the Executive
of such determination;
     (iv) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 11(a);
     (v) The Company relocates its principal executive offices, or requires the
Executive to have his principal location of work changed, to any location that
is in excess of thirty miles from the location thereof immediately prior to the
Change in Control, or requires the Executive to travel away from his office in
the course of discharging his responsibilities or duties of his employment more
than fourteen consecutive calendar days or an aggregate of more than ninety
calendar days in any consecutive 365 calendar-day period, without, in either
case, his prior written consent; or
     (vi) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto which
is not remedied by the Company within ten calendar days after receipt by the
Company of written notice from the Executive of such breach.
          (c) If a Constructive Termination occurs, the Executive will be
entitled to the benefits provided by Section 3 (regardless of whether any other
reason, other than Cause as hereinabove provided, for such termination exists or
has occurred, including without limitation other employment).

-7-



--------------------------------------------------------------------------------



 



          (d) A termination by the Company pursuant to Section 2(a) or by the
Executive pursuant to Sections 2(b) or 2(c) will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits, which rights shall be
governed by the terms thereof.
          3. Severance Compensation. (a) Severance benefits to which the
Executive is entitled pursuant to Section 2 are described on Annex A. The
Company will pay to the Executive the amounts described in Paragraphs (1), (2),
(3), (5)(b) and (8) of Annex A within five business days after the Termination
Date or, if later, upon the expiration of the revocation period provided for in
Annex C. The benefits and perquisites described in Paragraphs (4), (5)(a),
(6) and (7) of Annex A will be provided to the Executive as described therein.
          (b) Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
so-called composite “prime rate” as quoted from time to time during the relevant
period in the New York Edition of The Wall Street Journal. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.
          (c) Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under this Section 3 and under
Sections 4 and 6 will survive any termination or expiration of this Agreement or
the termination of the Executive’s employment following a Change in Control for
any reason whatsoever.
          (d) Notwithstanding anything to the contrary in this Section 3, if an
amount payable hereunder constitutes a “deferral of compensation,” that portion
of the Severance Pay will be paid on the latest of (i) the date specified in
this Agreement, (ii) the Participant’s “separation from service,” and (iii) if
the Participant is a “specified employee,” six months after the Participant’s
separation from service. “Deferral of compensation,” “separation from service”
and “specified employee” have the meanings ascribed to such phrases in Code
Section 409A.
          4. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding, in the event that this Agreement
shall become operative and it shall be determined (as hereafter provided) that
any payment or distribution by the Company or any of its affiliates to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, performance share, performance
unit, stock appreciation right or similar right, or the lapse or termination of
any restriction on, or the vesting or exercisability of, any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership

-8-



--------------------------------------------------------------------------------



 



or control” of the Company, within the meaning of Section 280G of the Code (or
any successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (collectively, a “Gross-Up Payment”);
provided, however, that no Gross-up Payment shall be made with respect to the
Excise Tax, if any, attributable to (i) any incentive stock option, as defined
by Section 422 of the Code (“ISO”) granted prior to the execution of this
Agreement or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment shall be in an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.
          (b) Subject to the provisions of Section 4(f), all determinations
required to be made under this Section 4, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Executive in
his sole discretion. The Executive shall direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
the Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. Subject to Section 3(d), if any Excise Tax is payable to the
Executive, the Company shall pay the required Gross-Up Payment to the Executive
as promptly as possible. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Company and the Executive an opinion that the
Executive has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 4(f) and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Subject to Section 3(d), any
such Underpayment shall be paid as promptly as possible by the Company to, or
for the benefit of, the Executive.
          (c) The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the

-9-



--------------------------------------------------------------------------------



 



Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 4(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.
          (d) The federal, state and local income or other tax returns filed by
the Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.
          (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 4(b)
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefore and reasonable evidence of his payment thereof.
          (f) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
business days after the Executive actually receives notice of such claim and the
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive shall not pay such claim prior to the
earlier of (i) the expiration of the thirty calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
     (A) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
     (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

-10-



--------------------------------------------------------------------------------



 



     (C) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (D) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 4(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 4(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall advance, to the extent permitted by law, the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
          (g) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 4(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements of Section 4(f)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of thirty calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 4.

-11-



--------------------------------------------------------------------------------



 



          5. No Mitigation Obligation. The Company hereby acknowledges that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date and that the
non-competition covenant contained in Section 7 will further limit the
employment opportunities for the Executive. In addition, the Company
acknowledges that its severance pay plans applicable in general to its salaried
employees do not provide for mitigation, offset or reduction of any severance
payment received thereunder. Accordingly, the payment of the severance
compensation by the Company to the Executive in accordance with the terms of
this Agreement is hereby acknowledged by the Company to be reasonable, and the
Executive will not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor will any
profits, income, earnings or other benefits from any source whatsoever create
any mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise, except as expressly provided Paragraphs
(4) and (5) of Annex A.
          6. Funding; Professional Fees and Expenses. (a) It is the intent of
the Company that the Executive not be required to incur fees and related
expenses for the retention of attorneys, accountants, actuaries, consultants,
and/or other professionals (“professionals”) in connection with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain one or
more professionals of the Executive’s choice, at the expense of the Company as
hereafter provided, to advise and represent the Executive in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior relationship between the Company and such professional, the Company
irrevocably consents to the Executive’s entering into a relationship with any
such professional, and in that connection the Company and the Executive agree
that a confidential relationship shall exist between the Executive and any such
professional. Without respect to whether the Executive prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all reasonable fees and related
expenses incurred by the Executive in connection with any of the foregoing.
          (b) Without limiting the obligations of the Company pursuant to this
Agreement, in the event a Change in Control occurs, the performance of the
Company’s obligations under this Agreement shall be secured by amounts deposited
or to be deposited in trust pursuant to certain trust agreements to which the
Company shall be a party, providing, among other things for the payment of
severance compensation to the

-12-



--------------------------------------------------------------------------------



 



Executive pursuant to Section 3, and the Gross-Up Payment to the Executive
pursuant to Section 4, and providing that the reasonable fees and related
expenses of one or more professionals selected from time to time by the
Executive pursuant to Section 6(a) shall be paid, or reimbursed to the Executive
if paid by the Executive, either in accordance with the terms of such trust
agreements, or, if not so provided, on a regular, periodic basis upon
presentation by the Executive to the trustee of a statement or statements
prepared by such professional in accordance with its customary practices. Any
failure by the Company to satisfy any of its obligations under this Section 6(b)
shall not limit the rights of the Executive hereunder. Upon the earlier to occur
of (i) a Change of a Control and (ii) a declaration by the Board that a Change
in Control is imminent, the Company shall promptly to the extent it has not
previously done so, and in any event within five business days:
     (A) transfer to trustees of such trust agreements to be added to the
principal of the trusts a sum equal to (I) the present value on the date of the
Change in Control (or on such fifth business day if the Board has declared a
Change in Control to be imminent) of the payments to be made to the Executive
under the provisions of Sections 3 and 4 hereof, such present value to be
computed using the assumptions set forth on Annex B, less (II) the balance in
the Executive’s accounts provided for in such trust agreements as of the most
recent completed valuation thereof, as certified by the trustee under each trust
agreement; provided, however, that if the trustee under any trust agreement,
respectively, does not so certify by the end of the fourth business day after
the earlier of such Change in Control or declaration, then the balance of such
respective account shall be deemed to be zero. Any payments of severance
compensation or other benefits hereunder by the trustee pursuant to any trust
agreement shall, to the extent thereof, discharge the Company’s obligation to
pay severance compensation and other benefits hereunder, it being the intent of
the Company that assets in such trusts be held as security for the Company’s
obligation to pay severance compensation and other benefits under this
Agreement; and
     (B) transfer to the trustees to be added to the principal of the trusts
under the trust agreements the sum of $500,000, less any principal in such
trusts on such fifth business day dedicated to the payment of the Company’s
obligations under Section 6(a) hereto. Any payments of the Executive’s
reasonable professional fees and related expenses by the trustees pursuant to
the trust agreements shall, to the extent thereof, discharge the Company’s
obligation hereunder, it being the intent of the Company that assets in such
trust be held as security for the Company’s obligation under Section 6(a)
hereof. The Executive understands and acknowledges that the corpus of the trust,
or separate portion thereof, dedicated to the payment of the Company’s
obligations

-13-



--------------------------------------------------------------------------------



 



under Section 6(a) hereto will be $500,000 and that such amount will be
available to discharge not only the obligations of the Company to the Executive
under Section 6(a) hereof, but also similar obligations of the Company to other
executives and employees under similar provisions of other agreements.
          (c) Subject to the foregoing, the Executive shall have the status of a
general unsecured creditor of the Company and shall have no right to, or
security interest in, any assets of the Company or any Subsidiary.
          (d) The Corporation shall pay, or reimburse the Participant for such
fees, costs and expenses, promptly upon presentment of appropriate
documentation, but only if, to the extent and at the earliest date(s) such
reimbursements are permitted, in the opinion of Jones Day or any other
nationally recognized law firm designated by the Committee and reasonably
acceptable to the Executive (Jones Day or such other firm, “Nationally
Recognized Counsel”), without violating Code Section 409A.
          7. Competitive Activity. During a period ending two years following
the Termination Date, if the Executive shall have received or shall be receiving
benefits under Section 3, the Executive shall not, without the prior written
consent of the Company, which consent shall not be unreasonably withheld, engage
in any Competitive Activity.
          8. Employment Rights. Nothing expressed or implied in this Agreement
will create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company or any Subsidiary
prior to or following any Change in Control. Any termination of employment of
the Executive or the removal of the Executive from the office or position in the
Company or any Subsidiary following the commencement of any action by or
discussion with a third person that ultimately results in a Change in Control
shall be deemed to be a termination or removal of the Executive after a Change
in Control for purposes of this Agreement entitling the Executive to severance
benefits provided by Section 3.
          9. Release. Payment of the severance compensation set forth in
Section 3 hereto is conditioned upon the Executive executing and delivering a
release (the “Release”) substantially in the form provided in Annex C.
          10. Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.
          11. Successors and Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken

-14-



--------------------------------------------------------------------------------



 



place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 11(a) and 11(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by Executive’s will or
by the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 11(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
          (d) This Agreement supersedes the Agreement, if any, specified on the
signature page as the Prior Agreement.
          (e) To the extent applicable, it is intended that the compensation
arrangements under this Agreement comply with Section 409A of the Code. To the
extent any provision in this Agreement is or will be in violation of
Section 409A, the Agreement shall be amended in such manner as the parties may
agree such that the Agreement is or remains in compliance with Section 409A and
the intent of the parties is maintained to the maximum extent possible.
          12. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or three business days
after having been sent by a nationally recognized overnight courier service such
as Federal Express or UPS addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to the Executive
at his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
          13. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with

-15-



--------------------------------------------------------------------------------



 



the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.
          14. Validity. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.
          15. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.
          16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

                          EXECUTIVE    
 
                                  [Executive’s Name]
   
 
                        GENCORP INC.    
 
                   
 
  By:                              
 
      [Title]            
 
                        Signature Date:                                   Prior
Agreement, If Any:        
 
             
 
   

-16-



--------------------------------------------------------------------------------



 



Annex A
Severance Compensation
          1. Base Pay and Annual Bonus. A lump sum payment in an amount equal to
(a) any unpaid Base Pay through the date of the Executive’s termination of
employment and (b) any annual bonus payable in the year in which the Executive’s
termination of employment occurs, determined in accordance with the provisions
of the Company’s executive incentive compensation program.
          2. Severance Pay. A lump sum payment in an amount equal to [two — for
Vice Presidents] [three — for President and for Senior Vice Presidents] times
the sum of (A) Base Pay (at the highest rate in effect for any period prior to
the Termination Date), plus (B) Incentive Pay (determined in accordance with the
standards set forth in Section 1(j).
          3. Performance Awards. Upon an Executive’s termination of employment
pursuant to Sections 2(b) or 2(c), (1) all payments due under all equity and
performance awards granted under the GenCorp Inc. 1999 Equity and Performance
Incentive Plan, if any, will be made in accordance with the provisions of such
plan and the awards agreements providing for the grant of such awards, and
(2) if, after application of clause (1), any award has not been fully paid
because it remains unvested or otherwise notwithstanding that a Change in
Control as herein defined has occurred, all such awards will be deemed, without
further action, to be fully vested, earned, and paid or exercisable, as the case
may be.
          4. Life Insurance. For a period of 24 months following the Termination
Date (the “Continuation Period”), the Company will arrange to provide the
Executive with term life insurance benefits substantially similar to those that
the Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 2(b)(ii)), except that the level of
such benefit to be provided to the Executive may be reduced in the event of a
corresponding reduction generally applicable to all recipients of or
participants in such benefits. If and to the extent that any benefit described
in this Paragraph 4 is not or cannot be paid or provided under any policy, plan,
program or arrangement of the Company or any Subsidiary, as the case may be,
then the Company will itself pay or provide for the payment to the Executive,
his dependents and beneficiaries, of such benefits. Without otherwise limiting
the purposes or effect of Section 5, benefits otherwise receivable by the
Executive pursuant to this Paragraph 4 will be reduced to the extent comparable
benefits are actually received by the Executive from another employer during the
Continuation Period following the Executive’s Termination Date, and any such
benefits actually received by the Executive shall be reported by the Executive
to the Company.

-17-



--------------------------------------------------------------------------------



 



          5. Health Benefits.
               (a) For a period of eighteen (18) months following the
Termination Date (the “COBRA Period”), the Company will arrange to provide the
Executive, at no cost to the Executive, with health benefits substantially
similar to those that the Executive was receiving or entitled to receive
immediately prior to the Termination Date (or, if greater, immediately prior to
the reduction, termination, or denial described in Section 2(b)(ii)), except
that the level of such benefit to be provided to the Executive may be reduced in
the event of a corresponding reduction generally applicable to all recipients of
or participants in such benefits. The COBRA Period shall be considered to be the
period during which the Executive shall be eligible for continuation coverage
under Section 4980B of the Code, and the Company shall reimburse the Executive
for the amount of the premiums for such continuation coverage; provided,
however, that without otherwise limiting the purposes or effect of Section 5,
the benefits otherwise receivable by the Executive pursuant to this Paragraph 5
will be reduced to the extent comparable benefits are actually received by the
Executive from another employer during the COBRA Period following the
Executive’s Termination Date, and any such benefits actually received by the
Executive shall be reported by the Executive to the Company. If and to the
extent that any benefit described in this Paragraph 5 is not or cannot be paid
or provided under any policy, plan, program or arrangement of the Company or any
Subsidiary, as the case may be, then the Company will itself pay or provide for
the payment to the Executive, his dependents and beneficiaries, of such
benefits. Notwithstanding the foregoing, if the Company determines that the
provision of benefits under this Paragraph 5 is likely to result in negative tax
consequences to the Executive, the Company will use its reasonable best efforts
to make other arrangements to provide a substantially similar benefit to the
Executive that does not have such negative tax consequences, which may include,
making a lump sum payment at the earliest time permitted under Section 409A of
the Code, in an amount equal to the Company’s reasonable determination of the
present value of any such benefits that, if provided, would result in negative
tax consequences to the Executive and/or providing such benefit through
insurance coverage on the Executive’s behalf.
               (b) The Executive will also be entitled to a lump sum payment in
an amount equal to the present value of the cost of health coverage for an
additional six (6) months, provided that if any benefit or payment described in
this Paragraph 5(b) is subject to tax, the Company will pay to the Executive an
additional amount such that after payment by the Executive of all taxes so
imposed on such benefits and on such payments, the Executive retains an amount
equal to such taxes.
          6. Retirement Benefits. Retirement benefits under the applicable
qualified pension plan sponsored by the Company or Subsidiary and the Benefits
Restoration Plan for Salaried Employees of GenCorp Inc. and Certain Subsidiary
Companies (“Benefits Restoration Plan”) that are accrued but not vested at the
time of

-18-



--------------------------------------------------------------------------------



 



the Executive’s termination of employment will be vested in accordance with the
provisions of the Benefits Restoration Plan.
     7. Outplacement Services. Outplacement services for a period of up to
12 months by a firm selected by the Executive, at the expense of the Company in
an amount up to 20% of the Executive’s Base Pay.
     8. Payment for Financial Counseling. A lump sum payment in an amount equal
to $15,000 in lieu of providing financial counseling benefits to the Executive
during the Continuation Period.

-19-



--------------------------------------------------------------------------------



 



Annex B
Funding Assumptions
In calculating the present value of payments to be made to the Executive under
Sections 3 and 4 of the Agreement, as required by Section 6(b)(B) of the
Agreement, the Company shall:
     (1) Assume that all payments to be made to the Executive shall be paid on a
date which is six months following the date of the Change in Control; and
     (2) Apply a discount factor which is equal to the yield to maturity, as
reported in The Wall Street Journal, of the 26-week Treasury Bill most recently
issued as of the date of the Change in Control.

-20-



--------------------------------------------------------------------------------



 



Annex C
Form of Release
          WHEREAS, the Executive’s employment has been terminated in accordance
with Section 2 of the Severance Agreement dated as of                     , by
and between       (the “Executive”) and GenCorp Inc. (the “Agreement”) under
circumstances in which the Executive is entitled to severance compensation under
Section 3 thereof.
          WHEREAS, the Executive is required to sign this Release in order to
receive the Severance Compensation as described in Annex A of the Agreement and
the other benefits described in the Agreement.
          NOW THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Executive agrees as follows:
          1. This Release is effective on the date hereof and will continue in
effect as provided herein.
          2. In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to the Agreement, which the Executive
acknowledges are in addition to payments and benefits which the Executive would
be entitled to receive absent the Agreement, the Executive, for himself and his
dependents, successors, assigns, heirs, executors and administrators (and his
and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges GenCorp Inc., its predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (the “Company”) from any and all arbitrations, claims,
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which Executive now has or may have had for, upon, or by reason of
any cause whatsoever (“claims”), against the Company, including but not limited
to:
          (a) any and all claims arising out of or relating to Executive’s
employment by or service with the Company and his termination from the Company;
          (b) any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, Ohio Revised Code
Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof; and

-21-



--------------------------------------------------------------------------------



 



          (c) any and all claims of wrongful or unjust discharge or breach of
any contract or promise, express or implied.
          3. Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that
Executive ever had or now may have against the Company to the extent provided in
this Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Agreement.
          4. Executive further agrees and acknowledges that:
          (a) The release provided for herein releases claims to and including
the date of this Release;
          (b) He has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;
          (c) He has been given a period of 21 days to review and consider the
terms of this Release, prior to its execution and that he may use as much of the
21 day period as he desires; and
          (d) He may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Vice President of Human Resources at the Company. For such revocation to be
effective, written notice must be actually received by the Vice President of
Human Resources at the Company no later than the close of business on the 7th
day after Executive executes this Release. If Executive does exercise his right
to revoke this Release, all of the terms and conditions of the Release shall be
of no force and effect and the Company shall not have any obligation to make
payments or provide benefits to Executive as set forth in Sections 3, 4 and 6 of
the Agreement.
          5. Executive agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.
          6. Executive waives and releases any claim that he has or may have to
reemployment after                                          [date of
termination].
          7. Notwithstanding any other provision hereof, this Release will not
affect Executive’s rights under the Agreement or under any employee retirement
income, welfare, stock or option benefit plan or his rights to indemnity,
whether by contract, under the Company’s articles of incorporation, regulations,
structure or otherwise.

-22-



--------------------------------------------------------------------------------



 



          8. The validity, interpretation, construction and performance of this
Release will be governed by and construed in accordance with the substantive
laws of the State of Ohio, without giving effect to the principles of conflict
of laws of such State.
          IN WITNESS WHEREOF, the Executive has executed and delivered this
Release on the date set forth below.

                 
Dated:
               
 
 
 
     
 
Executive    

-23-